Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-8 are presented for examination.

Information Disclosure Statement
The IDS filed on 1/5/2021, 5/12/2021, 12/22/2021, 1/19/2022, 1/31/2022 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZTE et al., “On early data transmission for eMTC,” 3GPP TSG HAN WG1 Meeting #92, R1-1801619, Athens, Greece, 26 February – 2 March 2018 (Hereinafter ZTE).  

ZTE is cited by the applicant in the IDS.  

As per claim 1, ZTE taught the invention including an information transmission method, comprising:
When a communications device is at a coverage enhancement level 0 or a coverage enhancement level 1, or in coverage enhancement mode A (section 2.1 TBS/PRB configuration schemes: Table 1, CEmode A), receiving, by the communication device, a random access response, wherein the random access response comprises indication information and uplink grant information, the indication information indicates that a message 3 to be sent by the communication is a first message 3 or a second message 3, the first message 3 is a message 3 that does not carry user data, and the second message 3 is a message 3 that carries the user data (section 2.1 TBS/PRB configuration schemes: When US indicates legacy Msg3 transmission via Msg1, the eNB will follow the legacy indication for RAR UL grant. When UE indicates new Msg3 data transmission, eNB will use the new TBS table to configure Msg3 resources. If eNB grants UE’s request, two index in the updated TBS table will indicate Msg3 transmission… For CE mode A contention based random access procedure, CSI request field in UL grant can be used to indicate Msg3 data transmission), wherein
The uplink grant information comprises first resource information and repetition quantity information, the first resource information indicates a resource used by the communications device to send the message 3 on a first narrowband in an uplink bandwidth (section 2.1 TBS/PRB configuration schemes: Table 1 shows a random access response grant content field includes a Msg3 PUSCH narrowband index and a Msg3/4 MPDCCH narrowband index), and the repetition quantity information indicates a quantity of times that the communication device is to repeatedly send the message 3 (section 2.1 TBS/PRB configuration schemes: Table 1 shows a random access response grant content field includes a number of repetitions for Msg3 PUSCH), and when the indication information indicates that the message 3 to be sent by the communication device is the first message 3 (section 2.1 TBS/PRB configuration schemes: Table 1 shows a random access response grant content field includes a Msg3 PUSCH resource allocation and a number of repetitions for Msg3 PUSCH, … and transmitting early data in Msg3), a quantity of bits of the first resource information is 4 (section 2.1 TBS/PRB configuration schemes: Table 1 shows Msg3 PUSCH narrowband index in the range of 0 to 4 based on Zero padding); or when the indication information indicates that the message 3 to be sent by the communication device is the second message 3, a quantity of bits of the first resource information is L, wherein L is a pre-specified positive integer, and L is greater than 4; and
Sending, by the communication device, the message 3 based on the indication information, the first resource information, and the repetition quantity information (section 2.1 TBS/PRB configuration schemes).  

ZTE did not specifically teach in detail that when the indication information indicates that the message 3 to be sent by the communication device is the second message 3, a quantity of bits of the first resource information is L, wherein L is a pre-specified positive integer, and L is greater than 4.  However, ZTE’s disclosure provide motivation to utilize different numbers of bits to indicate different information (see Table 1).  Therefore, it is a simple modification to utilize a positive L number of bits to indicate different information.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ZTE and further utilize different numbers of bits in uplink grant content fields to indicated different information.  

As per claim 2, ZTE taught the invention as claimed in claim 1.  ZTE did not specifically teach wherein L is equal to 5.  However, ZTE’s disclosure provide motivation to utilize different numbers of bits to indicate different information (see Table 1).  Therefore, it is a simple modification to utilize a positive L number of bits to indicate different information based on need.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of ZTE and further utilize different numbers of bits in uplink grant content fields to indicated different information.  

Claims 3-8 contain the same scope as of claims 1-2.  Therefore they are rejected with the same rationale as applied to claims 1-2 above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ye et al, US 2020/0068608

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
March 14, 2022